Citation Nr: 1243292	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  He was also in the Marine Corps Reserves from March 1968 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and promulgated by the RO in Boston, Massachusetts.  

The claim was previously before the Board in December 2009 and June 2011.  In each instance, the Board remanded the claim for additional development.  As the Agency of Original Jurisdiction (AOJ) requested that the Veteran provide information as to the health care providers who have treated him for headaches and obtained the Veteran's available service treatment records from March 1968 to May 1994, the Board finds that the AOJ has substantially complied with the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  The Board acknowledges that additional VA medical records were associated with the Veteran's Virtual VA file, but that these records were considered by the RO prior to the issuance of the April 2012 supplemental statement of the case (SSOC), and as such, RO review before adjudication is not required.  38 C.F.R. § 20.1304.


FINDING OF FACT

A chronic headache disability did not manifest in service or for many years thereafter, and the currently diagnosed chronic headache disability is unrelated to service.


CONCLUSION OF LAW

A chronic headache disability was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in pre-rating letters dated in October 2004 and May 2005 and a post-rating letter dated in February 2010.  The claim was readjudicated in an April 2012 SSOC, thereby curing any timing deficiency with respect to the February 2010 notice letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in November 2004 and March 2011.  As the March 2011 examination and medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  

In his July 2012 brief, the Veteran's representative pointed out that the Veteran's reserve STRs only include records up to 1990, not 1994.  In actuality, the claims file includes treatment records from his reserve service up to September 1992.  The Board notes that there are no STRs from September 1992 to May 1994, but there is also no indication that any records are missing.  Furthermore, the Veteran has not argued that any specific treatment records are missing from that time period.  To the extent it is suggested that that there are some STRs from that time period that are missing, VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, does not lower the threshold for an allowance of a claim, for example, where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).   

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits. 

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  
38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA or training), or injury incurred while performing inactive duty training (INACDUTRA or training).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran asserts that he has a current headache disability that was incurred in or is otherwise related to service.  The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that his claimed headache disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2012).

The Veteran's STRs during active duty from March 1964 to March 1968 do not reflect any complaints, treatment, or diagnoses related to headaches.  At his March 1964 enlistment examination, his head and neurologic system were normal.  On the corresponding report of medical history, it was noted that he had hit his head when he was 8 years old and there were no residuals.  At his March 1968 discharge examination, his head and neurologic system were normal.  

The Veteran's STRs from his reserve service do not reflect that he had a chronic headache disability during this time period.  On two occasions, he complained of having a head cold with an "achy head" or headache and sinus congestion (see STRs dated in July 1970 and March 1981).  However, these complaints were acute and transitory.  The treatment records do not indicate that he had any ongoing complaints of headaches.  In fact, on each report of medical history during this time period, he specifically denied have frequent or severe headaches and indicated that he was in good or great health.  (See reports of medical history dated March 1972, March 1975, February 1976, July 1978, October 1979, October 1980, October 1981, February 1982, September 1982, February 1984, March 1985, September 1985, October 1986, September 1987, September 1988, September 1990, November 1991, and September 1992).  Likewise, on each report of medical examination during this time period, the Veteran's head and neurologic system were normal.

In a March 2004 statement (informal claim), the Veteran reported that his migraine headaches began after returning from Vietnam in 1968 and began to get out of control in 1992.  He listed several treatment providers, but when asked to provide either the treatment records or authorizations so that VA could obtain the records, he only provided an authorization for Dr. Keefe.  (See October 2004, May 2005, and February 2010 VCAA letters).  

The Veteran stated that he had been treated for migraines by Dr. Keefe, an in-house physician with the utility company that he worked for in civilian life.  (See March 2005 VA Form 21-4142).  Records from Dr. Keefe indicate that the Veteran complained of headaches and requested to go home in November 1992.  On examination, he reported having a headache and fever for four days.  The assessment was probable sinusitis.  He returned in January 1993 for a follow-up appointment.  There were no abnormalities noted and he was returned to regular duty.  

VA treatment records indicate the Veteran had a head CT in 1992 that was unremarkable.  In October 2003, he underwent a neurological consultation.  He reported that he was hit on the head when he was 8 years old but did not lose consciousness or have any headaches.  He said he was well until age 25 (in 1967) when he began to develop headaches.  He said he experienced a right temporal needle-like sharp pain for about a half an hour and then had tension-type headaches across the forehead with some eye involvement for a couple of hours to half a day.  The clinical examination was normal.  The physician stated that the Veteran had no significant sequelae from the head trauma when he was 8 years old, but did have headaches with a migrainous quality, which were adequately treated with NSAIDs.  

The report of a November 2004 VA examination reflects that the Veteran said that he had been suffering from migraines for 12 years (since 1992).  He said that he had headache attacks every 3 days lasting for about 5 hours.  The clinical examination was unremarkable.  The diagnosis was migraine.  The examiner did not provide an opinion as to etiology.  

In February 2008, the Veteran submitted a statement in which he reported that he began to experience recurring headaches in the 1980s and that he had recently experienced a headache so severe that he had to go to the emergency room.  He also submitted a statement from a friend (B.M.) who attested to the fact that the Veteran had a recent severe headache.

The report of a March 2011 VA examination reflects that the Veteran said that he began having headaches while he was in Vietnam and that he attributed the headaches to noise from the airfield where he was stationed.  He said that his headaches occurred 3 to 4 times a week and were elicited by loud noise.  He said he took Tylenol Extra Strength to treat his headaches.  The clinical examination was unremarkable.  The examiner reviewed the claims file and opined that the Veteran's headaches seemed to be tension type in character.  The examiner noted that chronic tension type headache syndrome is unlikely caused by exposure to airplane noise or posttraumatic stress disorder (PTSD).  The examiner opined that it is "less likely than not that the [Veteran's] headaches are service connected or exacerbated by a service connected condition."  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

At the onset, the Board notes that the Veteran is competent to describe what he has personally experienced, including the onset and symptoms associated with his headaches.  Layno, 6 Vet.App. at 469.  The Board finds the statements describing his current symptoms credible, but not his statements regarding the onset of his symptoms.  In this regard, the Board points out that the Veteran's statements regarding the onset of his headaches have been inconsistent.  In October 2003, he told a physician that his headaches began when he was 25 years old, which would have been in service.  When he filed his claim in March 2004, he said that his headaches began after returning from Vietnam and became worse in 1992.  In November 2004, he told an examiner that his headaches started in 1992.  In February 2008, he stated that his headaches began in the 1980s.  In March 2011, he told the examiner that his headaches began while he was in Vietnam.  To the extent he has asserted that his headaches began while he was in Vietnam or shortly thereafter, these statements are also inconsistent with the contemporaneous medical evidence.  There were no reports of any headaches during service and at his March 1968 discharge examination, his head and neurologic system were normal.  His reserve records also indicate the he denied having frequent or severe headaches up until at least September 1992.  The Board finds the contemporaneous medical evidence more probative than the Veteran's later assertions made in the course of filing a claim for benefits.  Furthermore, the Board points out that the Veteran filed an original claim for service connection for a speech impediment in 1972, but did not raise a claim for service connection for headaches at that time.  One would expect that if a chronic headache disability had developed while in Vietnam or shortly thereafter, the Veteran would have included this disability in his original claim for compensation.  

The onset of the Veteran's headaches is unclear from the medical records.  The Board notes that there are a few records noting transient headaches associated with head colds, but the first medical record documenting a chronic headache disability is the October 2003 VA neurology consultation - over 35 years after active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board stresses that the present case involves not simply a lack of clinical evidence, but normal findings at separation and a time gap of over three decades.  The Board acknowledges that the Veteran had periods of ACDUTRA during this time period, but he does not allege and the evidence does not show that a headache disability was incurred in or aggravated during a period of ACDUTRA. 

Based on the foregoing, the Board finds that the most probative evidence indicates that a chronic headache disability did not manifest in service, during a period of ACDUTRA, or for many years thereafter.  The Veteran's statements regarding onset and continuity of symptomatology are not credible and lack probative value.

The only remaining issue is whether there is a nexus between the Veteran's current headache disability and service.  See 38 C.F.R. § 3.303(d).  Here, the Board points out that the only evidence regarding nexus weighs against the claim.  The March 2011 VA examiner opined that it is less likely than not that the Veteran's headache disability is related to service.  As the examiner explained the reasons for his conclusion, which was based on his examination findings and review of the claims file, his opinion is especially probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Furthermore, the examiner's opinion is consistent with the contemporaneous evidence.  

The Board has also considered the Veteran's assertions that his current headache disability is otherwise related to service.  As a layperson, the Veteran is generally not capable of making medical conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran does not have the expertise or medical background to provide an opinion as to the etiology of his headaches.  In this regard, the Board finds the medical evidence more persuasive.  

Parenthetically, the Board notes that the AOJ also considered whether the Veteran's headache disability is caused or aggravated by a service-connected disability, pursuant to 38 C.F.R. § 3.310.  (See March 2010 and April 2012 SSOCs).  During the pendency of this appeal, the Veteran was granted service connection for PTSD and service connection is also in effect for tenosynovitis of the right wrist.  The Board notes that the Veteran does not allege and the evidence does not show that his headache disability is caused or aggravated by his service-connected disabilities.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


ORDER

Service connection for a chronic headache disability is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


